Gilbert, J.
1. The motion to dismiss the writ of error, because one of the persons named as a defendant in the petition was not made a party plaintiff in error, is without merit. Jones v. Laramore, 149 Ga. 825 (102 S. E. 526).
2. The petitioner having an adequate remedy at law available, the grant of an interlocutory injunction against selling or interfering with the possession of the property was error.

Judgment reversed.


All the Justices concur, except Atkinson, J., who dissents from the ruling in the second headnote.

The defendant in error moved to dismiss the writ of error, because Mrs. Leila Averett, a party to the petition for injunction and substantially interested in the outcome of the case, had not been served with the bill of exceptions, and had not acknowledged or waived service.
Boss & Boss, for plaintiffs in error.
Martin & Martin, contra.